DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 8 November 2021 have been fully considered.
Rejections under 35 U.S.C. § 101
Applicant argues that machine learning and user input / feedback integrate a judicial exception in a practical application.  Examiner respectfully disagrees.  Both are themselves judicial exceptions, and therefore cannot themselves provide a patentable improvement.  See MPEP § 2106.05(a).
Rejections under 35 U.S.C. § 103
Applicant argues that Hills does not teach recommending rules to other users.  Examiner agrees.  New grounds of rejection are presented.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5-9, 13-16, and 20-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1, 9 and 16 recite based on a task, requesting a user input to specify a rule that characterizes raw data files in a knowledge database according to an extension name such that a quality and a relationship of a data file in a data file database is determined by the user with respect to the task, 
The limitation of “machine-learning,” as drafted, is a process that, under its broadest reasonable interpretation, is an algorithm.  Wikipedia, Machine learning (“Machine learning (ML) is the study of computer algorithms that can improve automatically through experience and by the use of data.”).  Details of machine learning are not claimed, identified, or explained.  Using an unclaimed algorithm for collection of input, analyzing the input, and outputting a rule is abstract.

The limitation of “processing, via the processor running the machine-learning based service, a user feedback of a result using the rule run on the plurality of data files of the data file database and tracking the user feedback on the result in order to learn, via the processor, from the user feedback to identify that other data files having the same relationship specified in the rule are a part of the result,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “processing” and “tracking” in the context of this claim encompasses a person manually determining that, e.g., files with a .su extension also contain seismic data.
The limitation of “based on the user feedback and by iteratively using the machine-learning based service at each iteration, creating a modified rule via the processor, at each iteration, to determine a quality and a relationship of a second data file while also requesting an approval or an adjustment from the user of the modified rule, the modified rule replacing the rule when applying at scale against the file database,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being 
The limitation of “recommend the modified rule for a different user that fits the task,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “recommend” in the context of this claim encompasses a person manually determining that the modified rule applies to a task being performed by another user.
The limitation of “determining a quality and a relationship of data files in the data file database by applying the modified rule, at scale, on the data file database,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “determining” and “applying” in the context of this claim encompasses the user manually determining that, e.g., both files with .sgy extensions and files with .su extensions contain seismic data.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  The claim recites the following additional elements.
The first additional element recited in the claim is “based on a task, requesting a user input to specify a rule that characterizes raw data files in a knowledge database according to an extension name such that a quality and a relationship of a data file in a data file database is determined by the user with 
The second additional element recited in the claim is “recording the modified rule in the knowledge database after the approval or the adjustment from the user.”  “Recording the modified rule” is recited at a high-level of generality (i.e., as a generic computer function of storing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of requesting a user input, input of a rule, and recording the modified rule are no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claims are not patent eligible.

 As per claims 5-8, 13-15, and 20, each claim describes an abstract process of repeating steps process of iterating a feedback learning and rule moderation process, collecting feedback from the rule 

The additional element of cloud computing in claim 21 is merely linking the judicial exception to a particular technical environment, and does not integrate the judicial exception into a practical application.  See MPEP 2106.05(b)(III), (g)(2), (h).  The relevant disclosure for the claimed limitation is wholly contained in a single sentence of the specification, Specification [0065], where the subject matter is described in a broad, off-handed fashion that makes clear that this is a field-of-use limitation that is only tangentially related to the invention.  Furthermore, cloud computing is well-understood, routine, and conventional.  Specification [0050].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-9, 13-16, and 20-21 is/are rejected under 35 U.S.C. 103 as being obvious over Hills, US 9,596,196 B1 (hereinafter “Hills”), in view of Davies et al., US 2006/0224750 A1 (hereinafter “Davies’), and Luman et al., US 2016/0277332 A1 (hereinafter “Luman”).

As per claims 1, 9, and 16, Hills teaches:
based on a task (Hills 7:4-6), where the task is to group messages, requesting a user input to specify a rule that characterizes raw data files in a knowledge database (Hills 7:23-24, “rules may be defined by users”), where a message repository is a knowledge database under a broadest reasonable interpretation such that a quality and a relationship of a data file in a data file database is determined by the user with respect to the task, the relationship that is input by the user input being between the data file and another data file in the database (Hills 7:23-57; 9:20-42), where the rule groups messages, where the messages are files, where the messages are related to each other based on addresses – claimed metadata – and where the quality is whether the messages are spam or not and being an intersection of data between the data file and another file (Hills 7:23-57, “patterns among message addresses”), where the patterns are claimed intersects under a broadest reasonable interpretation;
applying, via a processor running a machine-learning based service, the rule at scale against a plurality of data files in the file database to identify other data files of the plurality of data files that have a same relationship specified in the rule (Hills 7:23-57), where the grouping rules are applied to existing messages, where the grouping is performed using machine learning;
processing, via the processor running the machine-learning based service, a user feedback of a result using the rule run on the plurality of data files of the data file database and tracking the user feedback on the result in order to learn, via the processor from the user feedback to identify that other data files having the same relationship specified in the rule are a part of the result (Hills 7:43-49), where the feedback is received as applied to existing messages used to perform machine learning in order to determine existing messages that should be placed in existing groups of grouped messages;
based on the user feedback and by iteratively using the machine-learning based service at each iteration, creating a modified rule via the processor, at each iteration, to determine a quality and a relationship of a second data file while also requesting an approval or an adjustment from the user of the modified rule (Hills 7:43-49), where rules that will be applied to incoming messages are proposed , the modified rule replacing the rule when applying at scale against the file database (Hills 3:42-46), and
recording the modified rule in the knowledge database after the approval or the adjustment from the user (Hills 7:43-49), where approved rules are stored;
wherein the requesting interactively and iteratively systematizes the user input for the metadata associated to characterize a number of scientific data files less than a second number of scientific data files in the scientific data file database (Hills 7:23-57), where the process of applying a to incoming messages and gathering feedback from this application is performed before applying to existing messages,
further comprising determining a quality and a relationship of scientific data files in the scientific data file database by applying the modified rule, at scale, on the data file database (Hills 10:49-52), where the rule is applied retroactively to existing messages.

Hills, however, does not teach:
characterizing raw data files according to an extension name; or
to recommend the modified rule for a different user that fits the task.

The analogous and compatible art of Davies, however, teaches characterizing a message as spam or not based on an extension name (Davies ¶ 0057).



Neither Hills nor Davies, however, teach:
to recommend the modified rule for a different user that fits the task.

The analogous and compatible art of Luman, however, teaches recommending rules specified by other users to tag e-mails (Luman ¶ 0033).

It would therefore have been obvious to one of ordinary skill in the art to combine the teachings of Luman with those of Hills and Davies to incorporate the recommendation of rules specified by other users as in Luman as modified by the iterative learning process as of Hill in order to tag the e-mails with a spam score for filtering as in Davies (Davies ¶ 0057) in order to more reliably detect spam messages by incorporating other users’ knowledge.

As per claims 5, 13, and 20, the rejection of claims 1, 9, and 16 is incorporated, and Hills further teaches:
wherein the processing further processes a second user feedback, based on the modified rule run at scale to iteratively create a third modified rule (Hills 13:16-48), where feedback may be collected to iteratively improve the grouping rules, and
wherein, based on the learning, the third modified rule is created to determine a quality and a relationship of a rest of the data files in the data file database (Hills 10:49-52), where the rule is applied retroactively to existing messages.

As per claims 6 and 14, the rejection of claims 1 and 9 is incorporated, and Hills further teaches:
wherein, based on the learning, the modified rule is created to determine quality and a relationship of a rest of the scientific data files in the scientific data file database (Hills 10:49-52), where the rule is applied retroactively to existing messages, where that the files are scientific data is non-functional descriptive matter without patentable weight.

As per claims 7 and 15, the rejection of claims 1 and 9 is incorporated, and Hills further teaches:
applying the modified rule for a rest of the scientific data files in the scientific data file database to determine a quality and a relationship of the scientific data files in the scientific data file database (Hills 10:49-52), where the rule is applied retroactively to existing messages, where that the files are scientific data is non-functional descriptive matter without patentable weight.

As per claim 8, the rejection of claim 7 is incorporated, and Hills further teaches:
wherein the processing further processes a second user feedback based on the modified rule run at scale to iteratively create a third modified rule (Hills 13:16-48), where feedback may be collected to iteratively improve the grouping rules.

As per claim 21, the rejection of claim 1 is incorporated, and Hills further teaches:
wherein the processing is performed by a cloud computing environment to offload computing requirements from a user device to the cloud computing environment (Hills 7:23-57), where the rules are applied by the mail service, which is in a cloud environment (Hills 15:15-33).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883.  The examiner can normally be reached on Monday-Friday, 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/
Primary Examiner, Art Unit 2159